DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.  On pages 8-10, Applicant argues that Kuenzi fails to disclose or suggest “wherein a corresponding electronic key of the first locking-unlocking apparatus is configured to be automatically transmitted” and “in response to the detection of the first locking-unlocking apparatus and the corresponding electronic key8 AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q261862Appln. No.: 17/201,770being configured to be automatically transmitted”.   Examiner however, respectfully disagrees for reasons set forth in the rejections that follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuenzi et al. U.S. Patent Application Publication No. 2020/0349785 (hereinafter Kuenzi).
Regarding claim 1, Kuenzi discloses an information processing apparatus (12), comprising: a storage (46) configured to store two or more electronic keys (i.e., encrypted mobile credentials) corresponding to two or more locking-unlocking apparatuses, respectively (paragraph [0058]; “The key memory 46 is of a type to store a plurality of credentials locally on the mobile device 12. In other embodiments, the mobile device 12 communicates with the server 14 at the same time as it communicates to the access control 16a. This is the online configuration and in this embodiment, a mobile credential is retrieved in real time and is passed to the credential module 36 without storing first in the key memory 46 on the mobile device 12.”); and a controller configured to perform detection of a first locking-unlocking apparatus (e.g., 16a) of the two or more locking-unlocking apparatuses in a vicinity of the information processing apparatus (Figure 7; (402)), wherein a corresponding electronic key of the first locking-unlocking apparatus is configured to be automatically transmitted (filtering a set of possible credentials is equated to configuring a key to be automatically transmitted); and automatic execution, in response to the detection of the first locking-unlocking apparatus and the corresponding electronic key being configured to be automatically transmitted, of a first program that automatically transmits corresponding electronic key to the first locking-unlocking apparatus (paragraph [0105]; “…the user is within 1 foot of the particular access control 16. The access process may begin at a first distance where the mobile device 12 can hear the advertisement from an access control 16 and filters the set of possible credentials (step 404, FIG. 6) and then when the mobile device 12 is moved closer within a second distance this would indicate intent (step 408, FIG. 6) to open the access control 16”).  Executing the process of opening an access control device is considered automatic in the cited embodiment because it requires no action from the user other than to approach the access control and no further input or gesture is required.  
	Regarding claim 2, Kuenzi discloses an information processing apparatus wherein the controller receives from any one of the two or more locking-unlocking apparatuses that is in a vicinity of the information processing apparatus, an identifier (i.e., advertisement) of the locking-unlocking apparatus, and selects and transmits the electronic key to be used, based on the identifier (paragraphs [0079]-[0081]).
	Regarding claims 3, Kuenzi discloses an information processing apparatus further comprising an input-output unit (50/52) configured to present information to a user and to acquire an input from the user, wherein the controller outputs a list of the two or more electronic keys to the input-output unit, and - 30 -selects a first electronic key to be used, based on an operation by the user (paragraph [0081]).
Regarding claim 4, Kuenzi discloses an information processing apparatus wherein the controller is capable of executing a second program (i.e., application) that performs the selection and the transmission of the first electronic key, and activates the second program when a predetermined gesture is detected through the input-output unit (paragraph [0067]).
Regarding claim 5, Kuenzi discloses an information processing apparatus wherein the controller activates the second program when it is detected that at least any one of the two or more locking-unlocking apparatuses is in the vicinity of the information processing apparatus (paragraph [0068]; “Secure transfer of the credential (step 232) may start with a process of the mobile library 82 listening for a signal advertisement such as Bluetooth low energy (BTLE) advertisements from in-range access controls 16”).
Regarding claim 6, Kuenzi discloses an information processing apparatus wherein the controller receives, from the locking-unlocking apparatus in the vicinity, an identifier (i.e., advertisement) of the locking-unlocking apparatus, and selects the electronic key to be used, based on the identifier (paragraph [0079]-[0082]).
Regarding claims 11-16, method claims 11-16 are drawn to the method of using the corresponding apparatus claimed in claims 1-6.  Therefore method claims 11-16 correspond to apparatus claims 1-6 and are rejected for the same reasons of anticipation as used above.
Claim 20 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi in view of Frenette et al. U.S. Patent Application Publication No. 2018/0341393 (hereinafter Frenette).
Regarding claim 7, Kuenzi discloses an information processing apparatus comprising all the limitations of claim 3 as discussed above, but fails to explicitly disclose the controller storing stores a history of use of each of the two or more electronic keys to the storage, and performing presentation of an electronic key candidate predicted to be used to the user, based on the history of use.
Frenette discloses a controller storing stores a history of use of each of the two or more electronic keys to the storage, and performing presentation of an electronic key candidate predicted to be used to the user, based on the history of use (paragraph [0057] of Frenette; “the prioritized list is further modified based on exigent information such as whether access points 56 were recently engaged by the user 180, a prescribed schedule, a prescribed sequence of access points 56, and/or which access points 56 the user 180 is currently authorized to access.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to present electronic key candidates predicted to be used to the user, based on the history of use since doing so would provide an accurate list electronic key candidate to a user thereby facilitating quick access to a controlled area.
Regarding claim 8, Kuenzi as modified by Frenette discloses an information processing apparatus comprising all the limitations of claim 7 as discussed above, including the controller calculating the likelihood (based on a prescribed schedule or a prescribed sequence of access points) of each of the two or more electronic keys being used, based on the history of use and performing the presentation based on the likelihood (paragraph [0057] of Frenette).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuenzi since doing so would provide an accurate list electronic key candidate to a user thereby facilitating quick access to a controlled area.
Regarding claim 9, Kuenzi as modified by Frenette discloses an information processing apparatus comprising all the limitations of claim 7 as discussed above, including the controller extracting a combination of two or more electronic keys that tend to be used in succession (a prescribed sequence of access points), based on the history of use, and when a first electronic key is used, performs presentation to the user of a second electronic key that tends to be used following the first electronic key (paragraph [0065] and [0077]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuenzi since doing so would provide an accurate list electronic key candidate to a user thereby facilitating quick access to a controlled area.
Regarding claim 10, , Kuenzi as modified by Frenette discloses an information processing apparatus comprising all the limitations of claim 7 as discussed above wherein the presentation is performed by highlighting (by a prioritized list) a target electronic key included in the list (paragraph [0062] of Frenette).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuenzi since doing so would provide an accurate list electronic key candidate to a user thereby facilitating quick access to a controlled area.
Regarding claims 17-19, method claims 17-19 are drawn to the method of using the corresponding apparatus claimed in claims 7-10.  Therefore method claims 17-19 correspond to apparatus claims 7-10 and are rejected for the same reasons of obviousness as used above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        May 19, 2022